—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered November 27, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant received the effective assistance of trial counsel (see People v Baldi, 54 NY2d 137 [1981]; People v Myers, 220 AD2d 461 [1995]).
The defendant’s claim that the prosecutor’s comments on summation constituted reversible error is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Richardson, 294 AD2d 379 [2002]), and, in any event, is without merit. The prosecutor’s summation did not exceed the bounds of rhetorical comment permitted in closing arguments (see People v Ashwal, 39 NY2d 105 [1976]), and consequently, did not constitute reversible error (see People v Galloway, 54 NY2d 396 [1981]).
The defendant’s remaining contentions either are without merit or do not require reversal, as any error was harmless in light of the overwhelming evidence of guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Benjamin, 268 AD2d 486 [2000]). Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.